Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                           Exhibit Page 1 of 24




                         EXHIBIT A
(Page 1 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 2 of 24
(Page 2 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 3 of 24
(Page 3 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 4 of 24
(Page 4 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 5 of 24
(Page 5 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 6 of 24
(Page 6 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 7 of 24
(Page 7 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 8 of 24
(Page 8 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 9 of 24
(Page 9 of 9)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 10 of 24
Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                           Exhibit Page 11 of 24




                         EXHIBIT B
(Page 1 of 3)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 12 of 24
(Page 2 of 3)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 13 of 24
(Page 3 of 3)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 14 of 24
Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                           Exhibit Page 15 of 24




                         EXHIBIT C
(Page 1 of 1)   Case 18-20002-CMB   Doc 43-1 Filed 10/11/18 Entered 10/11/18 16:23:06   Desc
                                           Exhibit Page 16 of 24
Case 18-20002-CMB
          Case 18-20002-CMB
                    Doc 43-1 Claim
                              Filed 5-1
                                    10/11/18
                                        Filed 02/22/18
                                               Entered 10/11/18
                                                        Page 5 of
                                                                16:23:06
                                                                  48       Desc
                           Exhibit Page 17 of 24
Case 18-20002-CMB
          Case 18-20002-CMB
                    Doc 43-1 Claim
                              Filed 5-1
                                    10/11/18
                                        Filed 02/22/18
                                               Entered 10/11/18
                                                        Page 6 of
                                                                16:23:06
                                                                  48       Desc
                           Exhibit Page 18 of 24
Case 18-20002-CMB
          Case 18-20002-CMB
                    Doc 43-1 Claim
                              Filed 5-1
                                    10/11/18
                                        Filed 02/22/18
                                               Entered 10/11/18
                                                        Page 7 of
                                                                16:23:06
                                                                  48       Desc
                           Exhibit Page 19 of 24
Case 18-20002-CMB
          Case 18-20002-CMB
                    Doc 43-1 Claim
                              Filed 5-1
                                    10/11/18
                                        Filed 02/22/18
                                               Entered 10/11/18
                                                        Page 8 of
                                                                16:23:06
                                                                  48       Desc
                           Exhibit Page 20 of 24
Case 18-20002-CMB
          Case 18-20002-CMB
                    Doc 43-1 Claim
                              Filed 5-1
                                    10/11/18
                                        Filed 02/22/18
                                               Entered 10/11/18
                                                        Page 9 of
                                                                16:23:06
                                                                  48       Desc
                           Exhibit Page 21 of 24
Case 18-20002-CMB
          Case 18-20002-CMB
                     Doc 43-1 Claim
                               Filed5-1
                                     10/11/18
                                        Filed 02/22/18
                                                Entered 10/11/18
                                                         Page 10 16:23:06
                                                                 of 48      Desc
                            Exhibit Page 22 of 24
Case 18-20002-CMB
          Case 18-20002-CMB
                     Doc 43-1 Claim
                               Filed5-1
                                     10/11/18
                                        Filed 02/22/18
                                                Entered 10/11/18
                                                         Page 11 16:23:06
                                                                 of 48      Desc
                            Exhibit Page 23 of 24
Case 18-20002-CMB
          Case 18-20002-CMB
                     Doc 43-1 Claim
                               Filed5-1
                                     10/11/18
                                        Filed 02/22/18
                                                Entered 10/11/18
                                                         Page 12 16:23:06
                                                                 of 48      Desc
                            Exhibit Page 24 of 24
